
	
		II
		112th CONGRESS
		2d Session
		S. 3593
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to strengthen
		  programming, services, and outreach for diverse elders, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Improving Services and Activities
			 for Diverse Elders Act.
		2.ObjectivesSection 101(8) of the Older Americans Act of
			 1965 (42 U.S.C. 3001(8)) is amended by inserting and supports, offered
			 in a culturally and linguistically competent manner after
			 community services..
		3.Definitions
			(a)Cultural and
			 Linguistic CompetenceSection
			 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended—
				(1)by redesignating
			 paragraphs (13) through (54) as paragraphs (14) through (55),
			 respectively;
				(2)by inserting
			 after paragraph (12) the following:
					
						(13)The term
				cultural and linguistic competence means competence in a set of
				behaviors, attitudes, and policies that is—
							(A)used by an
				organization or among professionals; and
							(B)enables effective
				work in cross-cultural situations.
							;
				and
				(3)in paragraph
			 (15)(C), as redesignated by paragraph (1) of this subsection, by inserting
			 , their family members, before and their
			 primary;
				(4)in paragraph
			 (29)(E), as redesignated by paragraph (1) of this subsection, by inserting
			 , in a culturally and linguistically competent manner, before
			 the entire community of older individuals;
				(5)in paragraph
			 (39), as redesignated by paragraph (1) of this subsection, by striking
			 (as defined in paragraph (18)(B)) and inserting (as
			 defined in paragraph (19)(B)); and
				(6)in paragraph
			 (47)(D), as redesignated by paragraph (1) of this subsection, by striking
			 (as defined in paragraph (18)(B)) and inserting (as
			 defined in paragraph (19)(B)).
				(b)Conforming
			 amendmentSection 373(c)(1)(B) of the Older Americans Act of 1965
			 (42 U.S.C. 3030s–1(c)(1)(B)) is amended by striking section
			 102(22) and inserting section 102(23).
			4.Functions of
			 Assistant SecretarySection
			 202(a) of the Older Americans Act of 1965 (42 U.S.C. 3012(a)) is amended by
			 striking paragraph (15) and inserting the following:
			
				(15)(A)as needed, provide
				technical assistance, training through training packages, and other forms of
				instruction to entities consisting of State agencies, area agencies on aging,
				service providers, and community-based organizations, to ensure that the
				entities develop and implement, in a culturally and linguistically competent
				manner, programming, services, and outreach for older individuals with greatest
				economic need and older individuals with greatest social need, with particular
				attention to and specific objectives for providing services to low-income
				minority individuals and older individuals residing in rural areas; and
					(B)consult with national and
				community-based organizations representing minority individuals to develop the
				capacity of the Administration to provide such technical assistance, training,
				and
				instruction.
					.
		5.OrganizationSection 305(a)(2)(C) of the Older Americans
			 Act of 1965 (42 U.S.C. 3025(a)(2)(C)) is amended—
			(1)in clause (i), by striking
			 and at the end;
			(2)in clause (ii),
			 by adding and at the end; and
			(3)by adding at the end the following:
				
					(iii)the
				distribution among planning and service areas of service providers who
				specialize in serving populations of older individuals with greatest social
				need;
					.
			6.Area
			 plansSection 306(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3026(a)) is amended—
			(1)in paragraph
			 (16), by striking and at the end;
			(2)in paragraph
			 (17), by striking the period and inserting a semicolon; and
			(3)by adding at the end the following:
				
					(18)provide
				assurances that programming, services, and outreach will be developed and
				implemented in a culturally and linguistically competent manner, for older
				individuals with greatest social need;
					(19)provide
				assurances that staff training includes instruction on cultural and linguistic
				competence in the provision of services to older individuals with greatest
				social need;
					(20)provide
				assurances that the services of providers who are contractors will be provided
				in a culturally and linguistically competent manner; and
					(21)provide
				assurances that, to the extent feasible, services provided in response to elder
				abuse will be provided in a culturally and linguistically competent
				manner.
					.
			7.State
			 plansSection 307(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
			(1)by striking
			 paragraph (15) and inserting the following:
				
					(15)(A)The plan shall provide
				assurances that programming and services will be provided in a culturally and
				linguistically competent manner to older individuals with greatest social need,
				and that the State will require the area agency on aging for each planning and
				service area in which a significant number of older individuals are limited
				English proficient—
							(i)to utilize in the provision of such
				programming and services, workers who are fluent in the language spoken by a
				predominant number of such older individuals who are limited English
				proficient; and
							(ii)to designate an individual
				employed by the area agency on aging, or available to such area agency on aging
				on a full-time basis, whose responsibilities will include—
								(I)taking such action as may be appropriate
				to assure that programming, services, and outreach are developed and
				implemented in a culturally and linguistically competent manner for older
				individuals with greatest social need; and
								(II)providing guidance to individuals
				engaged in the delivery of services under the area plan involved to enable such
				individuals to deliver the services in a culturally and linguistically
				competent manner.
								(B)The plan shall provide assurances
				that, if a substantial number of the older individuals residing in any planning
				and service area in the State are limited English proficient, then the State
				will require the area agency on aging for each such planning and service area
				to utilize, in the delivery of outreach services under section 306(a)(2)(A) in
				a culturally and linguistically competent manner, the services of workers who
				are fluent in the language spoken by a predominant number of such older
				individuals who are limited English
				proficient.
						;
				
			(2)by striking
			 paragraph (20) and inserting the following:
				
					(20)The plan shall
				provide assurances that special efforts will be made to provide technical
				assistance to minority providers of services and to providers who specialize in
				serving populations of older individuals with greatest social
				need.
					;
				and
			(3)in paragraph
			 (28)(B)—
				(A)by striking
			 clause (i) and inserting the following:
					
						(i)the projected change in the number
				of older individuals in the State, and the dispersal and growth in the number
				of older individuals with greatest social need in each planning and service
				area in the State;
						;
				and
				(B)by striking
			 clause (iii) and inserting the following:
					
						(iii)an analysis of how the programs,
				policies, and services provided by the State can be improved, including by
				coordinating with area agencies on aging and by developing the cultural and
				linguistic competence of persons providing programming and services, and how
				resource levels can be adjusted to meet the needs of the changing population of
				older individuals in the State;
				and
						.
				
